Citation Nr: 0116192	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need of the regular aid and attendance (A&A) of another 
person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from July 1941 to 
August 1943.

The current appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO denied entitlement to SMC by reason of being in need 
of A&A, or on account of being housebound.

In September 1999 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In February and March 2000 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.

In view of the Board's favorable determination below granting 
entitlement to SMC by reason of being in need of the regular 
A&A of another person, the greater benefit, the claim of 
entitlement to SMC on account of being housebound has been 
rendered moot.


FINDING OF FACT

The veteran requires regular assistance in most aspects of 
daily living, principally with respect to protection from 
hazards incident to his daily environment, bathing and 
dressing on account of service-connected pulmonary and 
psychiatric disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the appellant's need for the 
regular A&A of another person have been met.  38 U.S.C.A. § 
1114 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.351, 3.352(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that from July 1965 the veteran has had a 70 
percent combined rating for service-connected disabilities of 
bronchitis with emphysema rated 60 percent, and anxiety 
reaction rated 30 percent.  He has been granted a total 
disability rating based on individual unemployability (TDIU) 
from March 1970.

He filed a claim for SMC based on a need for A&A in 1984.  
The RO denied the claim based on a VA examination for A&A 
that found he could perform self-care tasks and walk a mile 
without assistance.  He applied for this benefit again in 
1990 and was denied based upon a VA examination for A&A.  The 
examiner found he had no restriction of the extremities or 
spine, but that he had a feeling of helplessness and did not 
leave home alone.  

A cardiology consultant noted the veteran's significant 
problems included chronic obstructive pulmonary disease 
(COPD) and emphysema, and chronic anxiety with possibly an 
associated depressive state.  A VA psychiatric examiner in 
1991 reported generalized anxiety disorder with the veteran 
very apprehensive and restless, and reporting that at times 
his hands shook and he was unable to write. 

In August 1994 the veteran wrote that his condition was worse 
and that he needed daily assistance of his spouse with every 
day needs.  A contemporaneous VA outpatient report noted that 
he needed some help in dressing and moving at times, and had 
trouble with breathing.  

In 1994 on VA examination for A&A, the examiner reported the 
veteran's complaints included trouble breathing, and loss of 
strength and balance with frequent falling.  It was reported 
that he needed help with bathing, walked with short steps, 
and occasionally stumbled.  It was reported that he had to 
have his wife accompany him.  

The examiner found he had deteriorating conditions with 
advancing age, and that his breathing was definitely worse 
with treatment.  According to the report, the veteran's 
personal physician said he had brain arteriosclerosis.  The 
diagnoses were COPD, arteriosclerotic heart disease, hiatal 
hernia, hyperlipidemia, keratitis, leg cramps and neurosis.  
The examiner certified the veteran's need for a higher level 
of A&A with progressing problems.

At a RO haring in 1995, the veteran said that he required 
regular assistance in bathing, walking and taking required 
medication.  He said that he used an inhaler and that he was 
forgetful (Transcript 2-4). 

Early in 1996 two of the veteran's personal physicians 
provided statements.  One diagnosed moderate but significant 
cataracts, severe glaucoma and moderate macular degeneration.  
The veteran was found in need of A&A of someone else in 
ordinary activities of daily living, but not housebound.  The 
physician wrote that the veteran had vision and other 
physical problems such that he needed assistance in dressing 
and bathing.  The physician indicated that the veteran could 
not wash and keep himself ordinarily clean and presentable, 
but that he was physically or mentally able to protect 
himself from the everyday hazards of life.   


The statement from the other physician showed diagnoses of 
arteriosclerotic heart disease with angina, degenerative 
joint disease and COPD, all moderate.  The veteran was 
considered to be in need of A&A in ordinary activities of 
daily living and could leave his house with an attendant.  He 
was noted as having poor vision, being unable to get around 
unassisted, not able to wash and keep himself ordinarily 
clean and presentable.  The physician also found that he was 
not physically or mentally able to protect himself from the 
everyday hazards of life. 

At a RO hearing in 1996, the veteran said he could not 
maintain himself without assistance from his spouse.  He 
complained about his breathing and shortness of breath after 
little walking and his thinking.  It was noted that he had 
assistance with bathing and dressing (Transcript at 2-3, 5). 

Pursuant to the Board remand, the RO asked the veteran to 
identify health care providers who had treated him for his 
respiratory and psychiatric disorders.  He indicated that all 
treatment was through VA.  His spouse provided VA clinical 
records that showed regularly scheduled visits for various 
disorders in 1996 and 1997.  

A series of VA examinations were completed in late 1997.  The 
pulmonary examiner noted the veteran used two inhalers and 
complained of daily shortness of breath.  He was not on 
oxygen at the time.  It was noted that pulmonary function was 
interpreted as inconsistent, and that COPD and mild apical 
scarring were found on a chest x-ray.  

The examiner remarked that the veteran's service-connected 
generalized anxiety was frequently characterized by episodes 
of smothering sensations, dyspnea and scattered mentation, 
agitation and irritability that contributed to increased 
symptoms of dyspnea.  The diagnoses included COPD with 
bullous emphysema, and moderate functional impairment.  
Spirometry in April 1998 was reported as of insufficient 
quality for interpretation based on inadequate effort.



The VA psychiatric examiner commented that the veteran's 
anxiety and worry did seem to interfere with self-care 
coupled with his frailty and medical problems.  The examiner 
stated there was obvious social and self care impairment due 
in part to anxiety and his fear of falling, and other things 
that would involve his physical problems.  The diagnosis was 
generalized anxiety disorder on Axis I.  On Axis V, the 
examiner reported there was self-care impairment and some 
social impairment due to his anxiety.  

On examination for A&A the VA examiner reported the veteran 
was accompanied by his spouse who must bring him everywhere, 
otherwise he never left home being too weak and at times he 
might get slightly disoriented.  The examiner reported that 
he required an attendant whenever he traveled, and was 
otherwise usually homebound.  His spouse reported he became 
disoriented, frequently short tempered and fell more often.  
He was not permanently bedridden, but used a walker.  

He appeared to have some cognitive difficulties and scored 18 
of 30 on a physical self-maintenance scale, and on a mini 
mental status examination.  The examiner stated that the 
veteran was not capable of protecting himself from hazards or 
dangers of his daily environment.  He had a definite loss of 
memory and poor balance, and diminished self-care ability.  
It was reported that he needed help cleaning himself, 
moderate assistance feeding himself, major assistance in 
dressing himself and regular assistance in grooming daily.  
He required assistance to bathe.

After further evaluation, the examiner's assessment was that 
the veteran's service-connected disabilities were 
progressively degenerative, and that he had increasing 
dyspnea on minimal exertion, and was unable to self-care 
without assistance.  The examiner noted the multiple 
nonservice-connected disabilities were negatively impacted by 
the service-connected disabilities, and this resulted in 
significantly diminished functional capacity.  The examiner 
noted that his spouse was his only caregiver, and recommended 
that he receive A&A for his housebound condition.  

The RO in 1999 obtained VA respiratory and general medical 
examinations.  The general medical examiner noted the 
veteran's numerous medical problems and the limitations in 
his ability to self perform activities of daily living.  The 
examiner commented that the veteran required A&A and that he 
was housebound.  The examiner found the need for A&A was 
multifactorial, and noted service-connected and nonservice-
connected disorders that were contributors.  The examiner 
stated that the veteran's underlying COPD and chronic 
bronchitis were significantly contributory factors for his 
need for A&A with exertional dyspnea. 

The pulmonary examiner noted the inadequacy of pulmonary 
function tests through 1999 in evaluating the extent of the 
veteran's respiratory impairment.  The examiner stated that 
his functional status was affected by many factors including 
his lung disease, and that there was no doubt of impairment 
with activities of daily living.  The examiner stated that 
the state of airway obstruction could not be evaluated, but 
that it was normal in 1996, and that normal FEV1 in 1996 did 
not suggest severe chronic airway obstruction.  It was the 
examiner's opinion that the veteran's functional status was 
not greatly impaired due to his lung disease.

The testimony at the RO hearing late in 2000 was essentially 
consistent with that offered at the two previous hearings 
with respect to the need of the regular A&A of another 
person.  The record was supplemented with an extensive record 
of VA documentation for various disorders and private 
treatment including pulmonary evaluations through 2000.  
Reexamination for pulmonary disability and A&A was completed 
in 2001.  The pulmonary examiner found mild to moderate 
disease, and the A&A examiner noted a need for assistance in 
certain activities of daily living.  


Criteria

Increased compensation is payable to a veteran by reason of 
need for aid and attendance or by reason of being permanently 
bedridden.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: 

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2) is a patient in a nursing home because of mental or 
physical incapacity; or 

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Initially, the Board finds that the appellant's claim of 
entitlement to SMC based upon the need for A&A is 
sufficiently substantiated in the record.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further duty to assist exists with 
respect to the claim.  

The appellant has provided evidence, and the reports of 
examinations since the mid 1990's include sufficient 
information directed to the benefit he seeks.  Recent 
examination and hearing testimony has assessed the veteran's 
need for A&A, and there is other competent evidence of 
record.  

There is no need to delay the matter further to review any 
possible application of the VCAA, since the Board finds the 
benefit should be granted on the current record.  

At the recent RO hearing the appellant was informed that a 
schedular 100 percent evaluation for a service-connected 
disability was a threshold element for consideration of 
entitlement to A&A (Transcript at 4-5, 7).  The law does not 
require this, but in any event interpretive doubt is to be 
resolved in the claimant's favor.  See e.g. Brown v. Gardner, 
115 S. Ct. 552, 555 (1994).

In support of his claim, the appellant submitted reports from 
physicians who reported that he had difficulty with daily 
living activities on account of his service-connected 
disabilities.  His spouse has elaborated on his need for 
ongoing assistance with self-care.  

VA examiners in 1997 and 1999 opined that assistance with 
self-care was needed on account of the service-connected 
psychiatric and pulmonary disabilities.  Recent testimony 
merely adds to what is shown independently in the record.  In 
essence, the veteran's spouse has found support from medical 
professionals regarding his need for A&A.



The several opinions through 1999 support a need for regular 
A&A, in essence, to protect the veteran from hazards of his 
daily environment.  There is ample evidence of the character 
of his pulmonary and psychiatric disorders that would seem to 
support the nonmedical testimony regarding a need for A&A.  
His spouse testified about his problems and mentioned that he 
had difficulties bathing, walking, fear of falling, and other 
self-care needs as well as eating. 

It is asserted that the appellant requires assistance in 
major aspects of daily living.  The veteran's presentation on 
VA examinations, and those performed by other examiners noted 
his various difficulties due appreciably to the service-
connected disabilities.  Further, VA and private examiners 
several years apart noted a need for A&A on account of the 
service-connected disabilities.  The benefit of the doubt 
rule is applicable here since there is not a preponderance of 
negative evidence.  

Overall, examiners have noted the veteran's significant 
limitations in functioning from a physical standpoint that is 
due to service-connected disabilities.  The conclusions of 
physicians regarding a need for A&A appear to find support in 
information provided in competent examination reports and 
sworn testimony.  The VA examiners in 1997 and 1999, and the 
veteran's personal physicians in 1996 opined in favor of the 
claim.  The VA examiners most recently did not directly 
comment on the need for A&A or provide opinions that outweigh 
the evidence in favor of the claim.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular A&A are set forth in § 3.352(a).  
The enumerated factors need not all be present, but at least 
one must exist to establish eligibility.  It appears from the 
several examinations that include references to a need for 
assistance that the veteran requires assistance in major 
aspects of self-care on account of service-connected 
disabilities.  

In support of the appellant are the recent medical 
assessments that include relevant information on his 
inability to care for himself on a regular basis.  The Board 
observes that the veteran and his spouse have testified as to 
the need for provided care.  The Board finds that the 
evidence, viewed liberally, shows appreciable physical 
impairment of a degree from the service-connected psychiatric 
and pulmonary disabilities that would reasonably require 
another person to assist him in daily self-care tasks.  
Complete helplessness is not required to establish 
entitlement, nor does the need for assistance have to be 
constant; only a regular need is required.  VA and private 
examiners essentially agreed that the service connected 
disabilities were significant factors in the need for A&A, 
and require that the veteran be supervised in his daily 
environment and be afforded assistance.  

Overall he been found to have significant service-connected 
physical and psychiatric impairment, and it appears well 
established to medical examiners that he is unable to protect 
himself from hazards incident to daily living on account of 
his service-connected disabilities.  Prejean v. West, 13 Vet. 
App. 444 (2000); Turco v. Brown, 9 Vet. App. 222, 224-25 
(1996); 38 C.F.R. §§ 3.352(a), 4.132; VAOPGCPREC 21-94. 


ORDER

Entitlement to SMC based on a need for regular A&A is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

